Filed 7/9/14 In re L.O. CA2/3
              NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                SECOND APPELLATE DISTRICT

                                           DIVISION THREE


In re L.O. et al., Persons Coming Under                                  B250745
the Juvenile Court Law.
_____________________________________                                   (Los Angeles County
LOS ANGELES COUNTY DEPARTMENT                                           Super. Ct. No. CK96417)
OF CHILDREN AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

B.M.,

         Defendant and Appellant.




         APPEAL from orders of the Superior Court of Los Angeles County,
Carlos Vasquez, Judge. Dismissed.
         Megan Turkat Schirn, under appointment by the Court of Appeal, for
Defendant and Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County
Counsel, Kimberly Roura, Deputy County Counsel, for Plaintiff and Respondent.


                                   _________________________
       B.M. (mother) appeals from the juvenile court’s orders of July 9, 2013 at
a six-month review hearing under Welfare and Institutions Code section 366.21,
subdivision (e)1 continuing jurisdiction over L., K., C., and A. (the children).
She contends the orders should be reversed because it was an abuse of discretion
for the juvenile court to deny her request for a contested hearing before changing
the visitation order from unmonitored visits to monitored. As subsequent events
prevent us from granting effective relief for the purported error, the appeal is moot
and must be dismissed.
       On January 7, 2014, the juvenile court granted a contested 12-month review
hearing, to be held on February 26, 2014. At the February 26 hearing, the juvenile
court terminated reunification services, set the matter for a permanent plan hearing
under section 366.26, and continued mother’s visitation order.2
       Respondent, Department of Children and Family Services, contends
subsequent events have rendered the appeal moot. We agree. Accordingly,
we dismiss the appeal.3
       “ ‘[A]n action that originally was based on a justiciable controversy cannot
be maintained on appeal if all the questions have become moot by subsequent acts
or events. A reversal in such a case would be without practical effect, and the
appeal will therefore be dismissed.’ (9 Witkin, Cal. Procedure (4th ed. 1997)
Appeal, § 642, p. 669.)” (In re Dani R. (2001) 89 Cal. App. 4th 402, 404.)
(Accord, In re Esperanza C. (2008) 165 Cal. App. 4th 1042, 1054 [“An appeal
becomes moot when, through no fault of the respondent, the occurrence of an
event renders it impossible for the appellate court to grant the appellant effective



1      All further statutory references are to the Welfare and Institutions Code,
unless otherwise indicated.
2      We have taken judicial notice of the minute orders of the proceedings on
January 7 and February 26, 2014. (Evid. Code, § 452, subd. (d).)
3      We provided the parties an opportunity to address whether mother’s
contention concerning the July 9, 2014 hearing is now moot.
                                          2
relief”]; Carson Citizens for Reform v. Kawagoe (2009) 178 Cal. App. 4th 357, 364
[“ ‘A case is moot when any ruling by this court can have no practical impact or
provide the parties effectual relief. [Citation.]’ ”].) An issue is not moot if the
purported error infects the outcome of subsequent proceedings or undermines
the court’s initial jurisdictional finding. (E.g. In re Marquis H. (2013)
212 Cal. App. 4th 718, 724.)
       Reversal of an order does not return the matter to the same facts and
circumstances as existed when the order was made. (In re Arturo A. (1992)
8 Cal. App. 4th 229, 244; accord, Michael U. v. Jamie B. (1985) 39 Cal. 3d 787,
796.) “[D]ependency cases by their nature are not static, and, because
circumstances can change dramatically, the court must make its orders based on
the circumstances existing at the time of the hearing.” (In re K.B. (2009)
173 Cal. App. 4th 1275, 1291.)
       The issue mother raises concerning whether the court abused its discretion
in denying her request for a contested six-month review hearing before changing
the visitation order is now moot. The 12-month review hearing was set as a
contested hearing. Were we to reverse the July 9, 2013 visitation order and
remand for a new hearing, that hearing would require evidence of current facts,
just as is required at a contested 12-month review hearing. Moreover, the 12-
month review hearing has taken place. The juvenile court did not change mother’s
visitation. We conclude reversal of the July 9 order can have no practical effect.
       Mother does not argue the purported error infected subsequent proceedings
or undermined the initial jurisdictional finding. Nonetheless, she invites us to
exercise discretion and decide the issue she raises on appeal. We decline the
invitation. The appeal is moot and should be dismissed.




                                           3
                            DISPOSITION
The appeal is dismissed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                          KLEIN, P. J.


We concur:



             KITCHING, J.




             ALDRICH, J.




                              4